Citation Nr: 0532254	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial increased evaluation for a back 
condition, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
disability.  Subsequently, in a July 2001 rating decision, 
the RO granted service connection for a back disorder and 
assigned a 20 percent disability rating. The veteran 
perfected a timely appeal with respect to the assigned 
rating.  

On the veteran's December 2001 substantive appeal, he raised 
the issue of entitlement to compensation for a depressive 
disorder as secondary to his back disorder.  As this issue 
has not been adjudicated by the RO, it is referred for 
appropriate action.

In May 2002, the Board determined that it was necessary to 
undertake further evidentiary development with respect to the 
claim for an increased evaluation for a back disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).

The veteran testified before the undersigned at a 
videoconference hearing in March 2002.  A copy of the 
transcript of that hearing is of record.

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to the veteran's claim.  Accordingly, in 
September 2003, the Board remanded the veteran's claims to 
the RO so that it could complete the necessary development.

In an October 2004 rating decision, the RO granted an 
increased rating of 40 percent for the service-connected 
disability.  Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the veteran is presumed to be seeking the maximum benefit 
allowed by law.  Consequently, even though the RO increased 
the veteran's service-connected rating to 40 percent, the 
claim remains in controversy because less than the maximum 
benefit has been awarded.

This case is now once again before the Board for review of 
the veteran's claim of entitlement to an increased evaluation 
for the service-connected back disorder.


FINDING OF FACT

The veteran's service-connected back disability is manifested 
by severe limitation of motion accompanied by a moderate 
degree of lumbar paravertebral muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 
percent for the veteran's back disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2002) (in effect prior to September 23, 2002), Diagnostic 
Code 5293 (2003) (effective September 23, 2002), Diagnostic 
Code 5243 (2004) (effective September 26, 2003).

2.  The criteria for a separate evaluation of 10 percent for 
radiculopathy, effective from September 23, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (2004) (effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March 2004 in 
which the RO advised the veteran of the type of evidence 
needed to substantiate his claim for an increased rating.  In 
these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although the letter was issued after the initial adjudication 
of his claim by the agency of original jurisdiction (AOJ), 
the Board finds that the RO did not err with respect to the 
timing of the VCAA notice requirement, as VCAA had not been 
enacted at the time that the RO initially denied his claim 
for service connection in the 2000 decision.  Furthermore, 
the notice letters provided to the veteran were provided by 
the RO prior to the most recent transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records, private medical records and 
afforded the veteran a VA medical examination in September 
2002 specifically for the purpose of determining the severity 
of his service-connected disability.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

Factual Background

The veteran's September 1955 entrance examination reveals 
that his back was normal.  In November 1957, the veteran 
presented with complaints of a sore back. He reported that he 
first developed a backache in September 1957.  He indicated 
that a chiropractor characterized his back disability as his 
back being "out of place."  Physical examination revealed 
that the veteran had full range of motion and tenderness at 
the paraspinal left lumbar.  The examiner diagnosed the 
veteran's symptoms as low back strain.  The veteran's 
September 1958 discharge examination does not indicate that 
he suffered from a back disability.  

A June 2000 letter from Dr. J.R.R., a general surgeon, 
revealed that he treated the veteran for a bilateral inguinal 
hernia in December 1988.  He indicated that the veteran 
reported having back difficulties for a number of years, 
which were related to an in-service back injury, which 
occurred in April 1958.  The veteran reported that when he 
initially injured his back, the X-rays taken at that time did 
not reveal any acute abnormalities.  

A March 2000 X-ray from Mercy Hospital revealed minimal 
degenerative changes of the lumbosacral spine.  The X-ray 
also revealed no acute compression fracture, 
spondylolisthesis or spondylolysis.  It was also noted that 
the veteran's curvature and alignment were within normal 
limits.  

A November 2000 neurological examination was performed by Dr. 
K.N.M.B.  The veteran presented with complaints of left-sided 
low back pain, which was a constant aching.  He indicated 
that intermittently he would experience some discomfort into 
his left buttock, but not beyond.  He noted that he did not 
experience any numbness, parasthesia, weakness, or 
bowel/bladder dysfunction except for some urgency of 
urination.  He indicated that he was suffering from 
progressive axial neck pain.  He revealed that his symptoms 
were in part activity driven and that his activities of daily 
living were becoming moderately to severely impaired.  
Specifically, he noted that no particular position or 
activity provided him with relief.  

Physical examination revealed normal contours of his spine.  
Auscultation revealed clear lungs and normal heart sounds.  
Dr. K.N.M.B. noted that the veteran had moderate limitation 
of motion of the low back in flexion, extension, and lateral 
bending, particularly to the left, which reproduced his back 
pain. It was indicated that straight leg raise as well as 
external rotation of the hip on the left produced left sided 
back pain.  Dorsalis pedis pulses were trace and symmetric 
and distal extremities were noted to be well perfused.  Dr. 
K.N.M.B. noted that he was non-tender to palpation through 
his low back, buttock and trochanteric bursae.  

A neurological examination revealed the veteran's mental 
status was normal, cranial nerves II-XII were intact, and 
strength was 5/5 in all groups.  It was noted that sensation 
to pinprick revealed no focal hypesthesia, deep tendon 
reflexes were 2+ and symmetric.  The veteran did not exhibit 
Hoffman's or Babinski's sign.  Dr. K.N.M.B. indicated that 
the veteran ambulated in a slightly guarded manner, but could 
elevate and support his weight on his toes and heels.  Dr. 
K.N.M.B. reviewed the veteran's March 2000 X-rays and noted 
that she agreed with the radiologists interpretation of the 
X-rays.  She diagnosed the veteran's symptoms as chronic 
axial low back pain.  

An April 2001 X-ray revealed that the veteran's lumbosacral 
spine revealed small anterior osteophytes at the L2-3 level.  
It was noted that other visible bodies and disc spaces were 
well-preserved in height.  The X-ray report revealed that 
there was no evidence of osteoporosis.  The veteran's 
symptoms were diagnosed as minimal disc pathology at L2-3 and 
a minor back abnormality.   

An April 2001 computerized tomography (CT) scan revealed 
degenerative disease, a mild posterior osteophyte at L3-4, a 
mild posterior bulge at L4-5 which caused mild spinal 
stenosis , and a questionable central bulge at L5-S1.  The 
examiner diagnosed the veteran's symptoms as degenerative 
disease with spondyloysis at L5 and mild spinal stenosis with 
bilateral neural foraminal narrowing at L4-5.  

The veteran was afforded a VA examination in April 2001.  The 
veteran reported that he had constant pain, stiffness, 
fatigability and lack of endurance.  He indicated that he was 
usually only able to work for approximately one and a half 
hours before having to stop.  He revealed that bending, 
lifting and working with his hands over his head increased 
his discomfort.  It was noted that he did not wear a brace, 
crutches, or use a cane.  He denied loss of control of his 
bowel or bladder, but noted that the pain has become 
persistent in the left lower back on the left adjacent to L3-
L4 with some radiation to the let sciatic notch.  

The April 2001 physical examination revealed that his deep 
tendon reflexes were intact.  The veteran was noted to have 
range of motion from zero to 70 degrees, and extension from 
zero to 20 degrees.  Lateral flexion was noted to be zero to 
25 degrees and rotation was zero to 35 degrees.  The 
veteran's gross neurovascular status was reported to be 
intact.  It was noted that there was no evidence of postural 
abnormality or deformity.  There was no spasm, or overt 
neurological abnormality noted during the examination.  The 
examiner diagnosed the veteran's symptoms as chronic 
persistent low back pain with referred pain to the left 
buttocks.  

In a December 2001 letter the veteran indicated that his back 
pain was interfering with his work.  Specifically, he would 
not perform jobs which required time and mental stamina.   He 
reported that he did not have the emotional or physical 
ability to cope with the pressures and problems of working 
due to his back pain.  He reported experiencing a shooting 
pain from his back to his mid-left thigh and buttocks.  He 
indicated that he did not feel weakness in his  left leg.  He 
indicated that at best, he would complete one full day of 
work in a given week.  

During the veteran's March 2002 hearing, he reported that his 
back ached every day and limited what he can do.  He reported 
that whenever he strained his back in any way it caused him 
intense pain.  He indicated that the pain traveled from his 
back down through the right side of his body and down to his 
leg.  He indicated that he was self-employed and ran a shade 
company.  He made shades, installed shades and measured 
shades.  He reported that due to the constant pain and his 
medication his ability to perform his work has decreased.  
Specifically, he indicated that he had problems consistently 
measuring the length of the shades he custom orders.  He also 
reported that he could no longer ride a snowmobile, sit in an 
automobile for three hours, visit his son's home, or finish 
work around the house due to back pain.  

The veteran's wife testified that he could no longer paint 
their family home, snowmobile, rake, or drive to their family 
camp.  She also indicated that the veteran did not help with 
the lawn work.  She reported that they have not gone on a 
family vacation for three years due to the veteran's back 
pain.  

The veteran was afforded a VA examination in September 2002.  
The veteran presented with complaints of pain in his left 
lower lumbar region that was constant and intensified with 
weight-bearing, the pain markedly intensified with his 
employment which required lifting objects of 15-20 pounds or 
more above the horizontal, often on a ladder or platform and 
with that positioning, the veteran reported that the pain was 
significantly worse.  He reported that the pain would often 
extend to his left buttock and upper left posterior thigh.   
He did not reported any distal numbness, paresthesias, or 
sphincter-related problems.  He reported experiencing flaring 
up of symptoms two to three times per week which he described 
as intense low back pain that required non-weight-bearing 
sitting in a firm strength backed chair.  He reported that 
six weeks prior to the examination he fell off a ladder and 
he twisted his axial spine.  

A September 2002 physical examination revealed that the 
veteran ambulated with a stilted gait.  The examiner noted 
that his lumbar spine was somewhat flattened.  The veteran's 
range of motion was recorded to be forward bending from zero 
to 20 degrees, lateral flexion to the right from zero to 30 
degrees, lateral flexion to the left from zero to 20 degrees, 
and he was incapable of hyperextension.  The veteran's ankle 
and knee jerks were recorded at 2+ and equal.  He was able to 
heel and toe stand without difficulty.  The examiner noted 
that the veteran's sensation was intact to pinprick and light 
touch to the lower extremities.  The examiner indicated  that 
there was a moderate degree of lumbar paravertebral spasm and 
no significant muscle weakness or tenderness was observed.  
The examiner diagnosed the veteran's symptoms as degenerative 
joint and disc disease of the lumbar spine without evidence 
of radiculopathy.  

In an October 2002 statement the veteran reported that his 
back was painful most of the time he was at work, so he had 
trouble completing even the smallest and easiest job 
assignments without extreme discomfort.   

Analysis

This appeal is from the initial rating assigned to the 
veteran's service- connected back disability. The entire 
body of evidence is for equal consideration. Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the 
rating may be 'staged.' Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999); cf.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary 
concern).

The RO did not consider staged ratings per se, but in fact 
staged the rating based on periodic review of accumulating 
evidence.  The veteran has argued the merits of the claim 
coincident with each submission of evidence and subsequent 
rating decision. A staged rating under Fenderson, 12 Vet. 
App. 119, is little different. Therefore, the veteran is 
not prejudiced by the Board's determination whether the 
rating should be staged differently.  As the evidence 
reveals, the veteran's disability is properly rated at a 
constant level without staging.

In review of ratings, the Board considers all of the 
medical evidence of record, including the veteran's 
relevant medical history.  38 C.F.R. § 4.1 (2002, Peyton v. 
Derwinksi, 1 Vet. App. 282, 285 (1991), Schafrath v. 
Derwinski,  1 Vet. App., 589 595 (1991).  The medical 
findings are compared to the criteria in the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. §§  4.2, 4.10 (2004).  
However, 'where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern. . . . [T]he regulations do not give past medical 
reports precedence over current findings.'  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran essentially contends that the symptoms of his 
disability are more severe than is contemplated by the 40 
percent rating currently assigned.  Specifically, he has 
contended that he experiences constant pain in his low back, 
which interferes with his ability to work. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  
During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application"). 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in October 2004.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

In this case, the veteran's back disability has been 
evaluated by the RO as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Under the old criteria for 
evaluating disabilities of the spine, DC 5292 assigned 
ratings based on limitation of motion in the lumbar spine.  
Under that Diagnostic Code, a 10 percent evaluation was 
warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  Thus, the veteran has already been 
assigned the maximum disability rating available under that 
code.

The Board notes that, under the old criteria, lumbosacral 
strain could be evaluated under DC 5295.  Under this code, a 
40 percent evaluation is warranted where the disorder is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295.  A 40 percent evaluation was the 
maximum disability rating available under that code.

Under the old criteria, degenerative disc disease could be 
evaluated under DC 5293, which sets forth the criteria for 
rating intervertebral disc syndrome.  Under that code, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2002).  

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  Although his most 
recent VA examination in September 2002 did reveal evidence 
of severe limitation of motion in the lumbosacral spine, it 
appears that physical examination, x-rays, and other 
diagnostic studies at that time did not show evidence of 
ankylosis of the spine.  Thus, the Board concludes that the 
preponderance of the evidence is against assigning an 
increased schedular evaluation under the general criteria for 
rating disabilities of the spine that became effective on 
September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

In this case, the Board finds that the veteran's treatment 
records and the reports of VA examinations are negative for 
any suggestion that a physician has prescribed bedrest as 
treatment for the service-connected back disorder.  In 
addition, the veteran has never reported having been 
prescribed bedrest due to his service-connected disability.  
Therefore, the Board finds that the preponderance of the 
evidence is also against granting an increased rating based 
on incapacitating episodes.

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In this regard, the Board notes that, during his September 
2002 VA spine examination, it was found that neurological 
exam revealed a stilted gait and that the veteran was able to 
walk well on his heels and toes.  The examiner found that the 
veteran had negative straight leg raising and sensation was 
otherwise found to be intact.  There was no evidence of motor 
weakness, atrophy, or vesiculations found on examination.  
There was evidence of a moderate degree of lumbar 
paravertebral muscle spasm noted.  The examiner noted a 
diagnosis of degenerative joint and disc disease or the 
lumbar spine without evidence of radiculopathy.

The Board has considered the report of his September 2002 VA 
examination in which he reported that he could not lift heavy 
objects due to pain in his back and right lower extremity.  
The examination revealed severe limitation of motion in the 
lumbar spine.  It was also noted that he described 
experiencing a great deal of muscle spasm in his back, and 
objective findings of muscle spasm were noted.  

The Board finds that the degree of symptomatology noted in 
the report of his September 2002 VA examination is also not 
consistent with a finding of pronounced intervertebral disc 
syndrome.  Although some objective clinical findings appear 
to have been noted with respect to the veteran's lower 
extremities, the Board believes that those findings are 
already contemplated by the 40 percent rating currently 
assigned.

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2004)

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 (2004) as analogous to impairment of 
the sciatic nerve.  Under DC 8520, pertaining to paralysis of 
the sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.

In this regard, the Board believes the most probative 
evidence to be the report of the September 2002 VA 
examination because it is the only examination conducted 
since the new rating criteria came into effect in September 
2002.  Although nerve conduction studies were not obtained at 
that time the examiner noted a diagnoses of degenerative 
joint and disc disease of the lumbar spine without evidence 
of radiculopathy.  Additionally, The veteran's April 2001 
examiner noted that there was no evidence of overt 
neurological abnormality.  The veteran did not report of 
tingling, numbness or presthesias during either examination.

Therefore, the Board finds these objective findings reveal 
that the veteran is not entitled to a disability rating under 
DC 8520, which contemplates mild incomplete paralysis of the 
sciatic nerve.  The Board further finds that the 
preponderance of the evidence is against the assignment of 
separate ratings for either extremity based on a finding of 
mild incomplete paralysis.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although there 
have been complaints of weakness and fatigue, the Board 
believes that the objective clinical findings do not reflect 
a degree of impairment which would allow for the assignment 
of additional disability under 38 C.F.R. §§ 4.40 or 4.45.  
Furthermore, although pain on motion has been found, the 
Board believes that the additional limitation of motion 
caused by that pain is already contemplated by the assignment 
of a 40 percent rating under the former provisions of DC 
5292.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected back disability  under 
either the new or old criteria for rating disabilities of the 
spine.  The Board further finds that the evidence of record 
is against the assignment of separate 10 percent ratings 
under DC 8520 based on right and left lower extremity 
radiculopathy associated with his service-connected back 
disability, effective September 23, 2002.


ORDER

Entitlement to an increased schedular evaluation for a back 
disability, currently evaluated as 40 percent disabling, is 
denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


